


110 HR 996 IH: Honoring Female Congressional Pioneers

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 996
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Ms. Kaptur (for
			 herself, Mrs. Capps,
			 Ms. Norton,
			 Mrs. Maloney of New York,
			 Ms. Millender-McDonald,
			 Ms. DeLauro,
			 Ms. Corrine Brown of Florida,
			 Mrs. Jones of Ohio,
			 Mr. Pallone,
			 Ms. Hirono,
			 Mr. Rehberg,
			 Ms. Waters,
			 Ms. Berkley, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of a semipostal in order to
		  afford a convenient means by which members of the public may contribute towards
		  the acquisition of works of art to honor female pioneers in Government
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Female Congressional Pioneers
			 Act of 2007.
		2.FindingsCongress finds as follows:
			(1)The 74 women
			 currently serving in the House of Representatives owe a debt of gratitude to
			 all of their foremothers who broke down barriers both in their election to, and
			 in the important legislative work they accomplished as Members of, the House of
			 Representatives.
			(2)Four women in
			 particular stand out for their status as the first women in
			 certain categories.
			(3)In 1916, Jeannette
			 Rankin broke new ground by becoming the first woman elected to the House of
			 Representatives, representing the State of Montana, first from 1917 to 1919 and
			 later from 1941 to 1943.
			(4)Jeannette Rankin’s
			 first election was all the more remarkable, considering that it came 3 years
			 before women’s suffrage was a legally guaranteed right throughout the United
			 States.
			(5)Jeannette Rankin directly contributed to a
			 woman’s right to vote when she introduced a resolution in 1919 to support a
			 women’s suffrage amendment to the Constitution of the United States.
			(6)Jeannette Rankin remained true to her
			 pacifistic ideals both by voting against the declarations of World War I and
			 World War II—and in fact was the only Representative to vote against the
			 declaration of World War II—and by working tirelessly to promote peace during
			 her years outside of Congress.
			(7)In 1924, Mary Teresa Norton became the
			 first Democratic woman elected to the House of Representatives—and one of a
			 small number of women during that period who were elected in their own right
			 and not to replace their husbands—representing New Jersey’s Twelfth
			 Congressional District from 1925 to 1951.
			(8)Mary Norton served as the chair of the
			 Committee on the District of Columbia from 1931 to 1937, effectively governing
			 the city which at that time had no municipal government of its own.
			(9)In 1934, Mary Norton became the first woman
			 to chair a major political party in a State as head of the New Jersey State
			 Committee.
			(10)Mary Norton was instrumental in the
			 drafting and passage in 1938 of a major piece of President Franklin D.
			 Roosevelt’s New Deal: the Fair Labor Standards Act, which established a minimum
			 wage, a maximum workweek, overtime pay, and a prohibition on child
			 labor.
			(11)In 1964, Patsy Takemoto Mink became the
			 first Asian-American woman elected to the House of Representatives,
			 representing Hawaii’s Second Congressional District from 1965 to 1977 and again
			 from 1991 until her death in 2002.
			(12)Patsy Mink secured an assignment to the
			 Committee on Education and Labor, for which her previous expertise and
			 interests made her well-suited, and used her time on that Committee to
			 introduce the first child care bill, as well as bills to provide for bilingual
			 education, student loans, special education, and the Head Start program.
			(13)Patsy Mink gained passage in 1965 of
			 legislation to support the construction of schools in the Trust Territory of
			 the Pacific Islands.
			(14)Patsy Mink established the Democratic
			 Women’s Caucus in 1995 and served as its first chair.
			(15)In 1968, Shirley Anita St. Hill Chisholm
			 made history by becoming the first African-American woman elected to the House
			 of Representatives, representing New York’s Twelfth Congressional District
			 until her retirement in 1983.
			(16)Shirley Chisholm was a founding member of
			 the Congressional Black Caucus, a fierce advocate for women’s rights and
			 democracy, and a staunch opponent of the Vietnam War.
			(17)Shirley Chisholm was an outspoken advocate
			 for equal rights, early childhood education, fair labor standards, and the
			 Martin Luther King, Jr. holiday effort.
			(18)Shirley Chisholm further cemented her place
			 in history when she became the first African-American person to seek a major
			 political party’s nomination for President in 1972.
			(19)There is a real need to honor these women
			 and others like them more often in our Nation’s artistic and cultural
			 venues.
			3.Special postage
			 stampIn order to afford the
			 public a convenient means by which to contribute towards the acquisition (for
			 public display in the United States Capitol and other appropriate locations) of
			 works of art honoring Jeannette Rankin, Mary Teresa Norton, Patsy Mink, Shirley
			 Anita St. Hill Chisholm, and other female pioneers in Government service, the
			 United States Postal Service shall provide for the issuance and sale of a
			 semipostal in accordance with section 416 of title 39, United States Code,
			 subject to the following:
			(1)Disposition of
			 amounts receivedAll amounts becoming available from the sale of
			 the semipostal shall be transferred by the Postal Service to the Capitol
			 Preservation Commission and the House Fine Arts Board (which is hereby
			 authorized to accept any such amounts) under such arrangements as the Postal
			 Service and those entities shall by mutual agreement establish in order to
			 carry out the purposes of this Act.
			(2)No effect on
			 authority to issue other stampsNo semipostal issued pursuant to
			 this Act shall be taken into account for purposes of applying any numerical
			 limitation established under section 416(e)(1)(C) of such title 39.
			4.DefinitionsFor purposes of this Act—
			(1)the term
			 semipostal has the meaning given such term by section 416(a)(1) of
			 title 39, United States Code;
			(2)any determination
			 of the amounts becoming available from the sale of the
			 semipostal shall be made in accordance with section 416(d) of such title
			 39;
			(3)the term
			 Capitol Preservation Commission means the United States Capitol
			 Preservation Commission, established by section 801 of Public Law 100–696 (40
			 U.S.C. 188a); and
			(4)the term
			 House Fine Arts Board means the House of Representatives Fine Arts
			 Board, established by section 1001 of Public Law 100–696 (40 U.S.C. 188c).
			
